Exhibit 10.11

 

WADDELL & REED FINANCIAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

WADDELL & REED FINANCIAL, INC., a corporation organized and existing under the
laws of the state of Delaware (or any successor corporation) (the "Company"),
does hereby grant and give unto «Name» (the "Awardee"), an award of restricted
shares of Company Class A common stock (the "Restricted Stock") upon the terms
and conditions hereinafter set forth (the "Award").

 

AUTHORITY FOR GRANT

 

1.         Stock Incentive Plan.  The Restricted Stock is granted under the
provisions of the Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan, as
amended and restated (the "Plan"), and is subject to the terms and conditions
set forth in this Restricted Stock Award Agreement (this "Agreement") and not
inconsistent with the Plan.  Capitalized terms used but not defined herein shall
have the meaning given them in the Plan, which is incorporated by reference
herein.

 

TERMS OF AWARD

 

2.         Number of Shares.  In consideration of future services to the
Company, the Awardee is hereby granted «Shares» shares of Restricted Stock (the
"Shares") of the Company's Class A common stock, par value $.01 (the "Stock") on
_____________, 20___ (the "Grant Date"), subject to repurchase of a portion
thereof by the Company pursuant to Section 12 below.

 

3.         Restrictions; Forfeiture.  The Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until its
restrictions are removed or expire.  The Restricted Stock may be forfeited to
the Company pursuant to Sections 5(b) and 7, at which time the Company shall
have the right to instruct the Company’s transfer agent to transfer the
Restricted Stock to the Company to be held by the Company in treasury or by any
designee of the Company.

 

4.         Expiration of Restrictions and Risk of Forfeiture.  The restrictions
and risk of forfeiture for the Restricted Stock will expire as of the vesting
dates set forth in this Section 4, provided that the restrictions and risk of
forfeiture have not previously expired and the Restricted Stock has not been
forfeited pursuant to this Agreement.

 

 

 

 

Percentage of Shares Vesting

    

Vest Date

 

 

 

25%

 

___________, 20___

25%

 

___________, 20___

25%

 

___________, 20___

25%

 

___________, 20___

 







--------------------------------------------------------------------------------

 



TERMINATION OF AWARD

 

5.         Termination of Employment.

 

(a)        Termination of Employment Due to Death or Disability.  If an
Awardee's employment with the Company or any of its Subsidiaries or Affiliates
terminates by reason of death or Disability, the restrictions and risk of
forfeiture with respect to the Restricted Stock which have not expired shall
immediately lapse and all shares of the Restricted Stock shall be deemed fully
vested and nonforfeitable.

 

(b)        Termination of Employment Other Than Due to Death or Disability.  If
an Awardee's employment with the Company or any of its Subsidiaries or
Affiliates terminates for a reason other than death or Disability, the shares of
Restricted Stock for which the restrictions and risk of forfeiture have not
expired as of the date of termination shall be immediately forfeited without
further action by the Company; provided, however, that the portion, if any, of
those shares of Restricted Stock for which the restrictions and risk of
forfeiture have expired as of the date of such termination shall not be
forfeited.

 

6.         Change of Control of the Company.  In the event of a Change of
Control, unless otherwise determined by the Committee in writing at or after the
Grant Date, but prior to the occurrence of such Change of Control, the
restrictions with respect to the Restricted Stock shall lapse and such shares
shall be deemed fully vested and nonforfeitable.

 

7.         Section 83(b) Election.  The Awardee acknowledges that this Award is
conditioned upon Awardee's agreement that Awardee will forgo any rights Awardee
has to make an election under section 83(b) of the Internal Revenue Code of
1986, as amended, with respect to the Restricted Stock (an "83(b)
Election").  In the event that Awardee makes a timely 83(b) Election with
respect to the Restricted Stock all shares of Restricted Stock subject to this
Agreement shall be immediately forfeited as of the Grant Date without further
action of the Company.

 

GENERAL TERMS AND PROVISIONS

 

8.         Administration of Award.  The Restricted Stock shall be maintained in
a book-entry account (the "Account") by and at the Company's transfer agent
until the restrictions associated with such Restricted Stock expire pursuant to
Sections 4, 5,  6 or 7.  The Awardee shall execute and deliver to the transfer
agent one or more stock powers in blank for the Restricted Stock.  The Awardee
hereby agrees that the transfer agent shall maintain such Account and the
related stock power(s) pursuant to the terms of this Agreement until such
restrictions expire pursuant to Sections 4, 5,  6 or 7.

 

9.         Ownership of Restricted Stock.  From and after the time that the
Account representing the Restricted Stock has been activated and prior to
forfeiture, the Awardee will be entitled to all the rights of absolute ownership
of the Restricted Stock, including the right to vote those shares and to receive
dividends thereon if, as, and when declared by the Board, subject, however, to
the terms, conditions and restrictions set forth in this Agreement.  Dividends
paid in stock of the Company or stock received in connection with a Stock split
with respect to the





2

--------------------------------------------------------------------------------

 



Restricted Stock shall be subject to the same restrictions as on such Restricted
Stock.  The shares of Restricted Stock subject to this Award are not eligible to
be enrolled in any dividend re-investment program until the restrictions thereon
expire.

 

10.       Adjustment of Shares for Recapitalization, Etc.  In the event there is
any change in the outstanding Stock of the Company by reason of any
reorganization, recapitalization, stock split, stock dividend, combination of
shares or otherwise, there shall be substituted for or added to each share of
Stock theretofore appropriated or thereafter subject, or which may become
subject, to this Award, the number and kind of shares of stock or other
securities into which each outstanding share of Stock shall be so changed or for
which each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be.  Adjustment under the preceding provisions of this
Section 10 will occur automatically upon any such change in the outstanding
Stock of the Company.  No fractional interest will be issued under the Plan on
account of any such adjustment.

 

11.       Conditions to Delivery of Stock and Registration.  Nothing herein
shall require the Company to issue or the transfer agent to deliver any shares
with respect to the Award if (a) that issuance would, in the opinion of counsel
for the Company, constitute a violation of the Securities Act of 1933, as
amended, or any similar or superseding statute or statutes, any other applicable
statute or regulation, or the rules of any applicable securities exchange or
securities association, as then in effect; or (b) the withholding obligation as
provided in Section 12  of this Agreement has not been satisfied.  From time to
time, the Board and appropriate officers of the Company are authorized to and
shall take whatever actions are necessary to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
shares of Stock available for issuance.

 

12.       Payment of Taxes.  The delivery of shares of Stock pursuant to this
Award is conditioned upon satisfaction of any withholding obligation described
in this Section 12.  The Awardee may be required, from time to time, in the
Company's discretion, to pay to the Company (or any Subsidiary or Affiliate as
applicable), the amount that the Company deems necessary to satisfy the
Company's or its Subsidiary's or Affiliate's current or future obligation to
withhold federal, state or local income or other taxes incurred by the Awardee
as a result of the Award.  With respect to any required tax withholding
obligation, the Company will withhold from the gross number of shares of Stock
to be issued upon vesting a number of shares equal in value to the amount of
such obligation, based on the shares' Fair Market Value at the time such
obligation is incurred.  In the event that the Company subsequently determines
that the aggregate Fair Market Value of any shares of Stock withheld by the
Company or submitted by the Awardee as payment of any tax withholding obligation
is insufficient to discharge that tax withholding obligation, then the Awardee
shall pay to the Company, immediately upon the Company's request, the amount of
that deficiency in cash.

 

13.       Company Records.  Records of the Company or its Subsidiaries or
Affiliates regarding any period(s) of employment, termination of employment and
the reason therefor, leaves of absence, re-employment, and other matters shall
be conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.

 





3

--------------------------------------------------------------------------------

 



14.       Right of the Company and Subsidiaries to Terminate
Employment.  Nothing contained in this Agreement shall confer upon the Awardee
the right to continue in the employ of the Company or any Subsidiary or
Affiliate, or interfere in any way with the rights of the Company or any
Subsidiary or Affiliate to terminate the Awardee's employment at any time.

 

15.       No Liability for Good Faith Determinations.  The members of the Board
and the Committee shall not be liable for any act, omission, interpretation or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock granted hereunder and all members of the Board or the Committee
and each and any officer or employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action, determination or interpretation.

 

16.       Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

17.       Successors.  This Agreement shall be binding upon the Awardee, their
legal representatives, heirs, legatees and distributees, and upon the Company,
its successors and assigns.

 

18.       Notices.  Any notices required by or permitted to be given to the
Company under this Agreement shall be made in writing and addressed to the
Secretary of the Company in care of the Company's Legal Department, 6300 Lamar
Avenue, Overland Park, Kansas 66202.  Any such notice shall be deemed to have
been given when received by the Company.

 

19.       Headings.  The titles and headings herein are included for convenience
of reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

 

20.       Rules of Construction.  This Agreement has been executed and delivered
by the Company in Kansas and shall be construed and enforced in accordance with
the laws of said State, other than any choice of law rules calling for the
application of laws of another jurisdiction.  Should there be any inconsistency
or discrepancy between the provisions of this Agreement and the terms and
conditions of the Plan under which this Award is granted, the provisions in the
Plan shall govern and prevail.

 

21.       Amendment.  This Agreement may be amended by the Committee; provided,
however, that no amendment may decrease rights inherent in this Award prior to
such amendment without the express written consent of the parties
hereto.  Notwithstanding the provisions of this Section 21, this Agreement may
be amended by the Committee to the extent necessary to comply with applicable
laws and regulations and to conform the provisions of this Agreement to any
changes thereto.

 

22.       Clawback.       This Agreement is subject to any written clawback
policies that the Company, with the approval of the Board or the Committee, may
adopt.  Any such policy may subject the Award and amounts paid or realized with
respect to the Award to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur,





4

--------------------------------------------------------------------------------

 



including but not limited to an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events or
wrongful conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission and that the
Company determines should apply to this Agreement.

 

23.       Effective Date.  This Agreement is effective as of _____________,
20___.

 

 

 

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

By:

 

 

 

 

 

 

"Company"

 

 

 

 

 

 

 

 

«Name»

 

 

 

 

 

"Awardee"

 





5

--------------------------------------------------------------------------------

 



STOCK POWER

 

FOR VALUE RECEIVED, «Name» does hereby assign and transfer unto Waddell & Reed
Financial, Inc. (51-0261715) __________ shares of Class A common stock of
Waddell & Reed Financial, Inc., a Delaware corporation, granted on
_____________, 20___, as evidenced by the Restricted Stock Award Agreement of
even date therewith and standing in the name of the undersigned on the books of
Waddell & Reed Financial, Inc.  The undersigned does hereby appoint
Computershare Trust Company, N.A. as attorney-in-fact to transfer the said stock
on the books of Waddell & Reed Financial, Inc. with full power of substitution
in the premises.

 

Dated as of this ____ day of ____________, 20___.

 

 

 

 

«Name»

 

6

--------------------------------------------------------------------------------